                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DR. EDWARD L. WOODS SR.,                  )
                                          )
                  Plaintiff,              )
                                          )
             v.                           )
                                          )            1:21-cv-116
GERBER LIFE INSURANCE COMPANY             )
and CRYSTAL CONRAD, A.C.                  )
NEWMAN CLAIMS ASSOCIATE,                  )
                                          )
                  Defendants.             )

                        MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     Before the court is the motion of Defendants Gerber Life

Insurance    Company     (“Gerber”)      and    Crystal     Conrad   to    dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6).                   (Doc. 6.)

Pro se Plaintiff Edward L. Woods Sr. filed a response in opposition

(Doc. 10), and Defendants replied (Doc. 11).                For the reasons set

forth    below,   the    motion   will    be    granted     and   the     complaint

dismissed.

I.   BACKGROUND

     The facts as alleged in the complaint and taken in the light

most favorable to Woods show the following:

     From January 1, 2009, to January 1, 2016, Woods was enrolled

in   a   family   accidental      death       policy    that   was   issued       and

administered by Gerber.       (Doc. 2 at 1.)           Both Woods and his wife,

Betty Woods (“Mrs. Woods”), were covered by the policy.                   (Id.)




     Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 1 of 16
       The   policy   provided   certain   benefits    should   any    covered

individual be injured due to an accident.             (See Doc. 2-1.)       The

policy defined “[a]ccidental bodily injury” as that which is

“direct and independent of any other cause” and “requires treatment

by a licensed physician or surgeon.”             (Id. at 3.)       Under its

“General Exclusions,” the policy indicated that “[b]enefits are

not paid for any loss caused by or resulting from[] . . . any kind

of disease; [or] medical or surgical treatment (except surgical

treatment required by the accident) . . . .”               (Id. at 18.)     The

policy required that “due written proof [of loss] . . . be given

. . . within 180 days after the date of loss” and that “in no event

will a loss be considered if due written proof for that loss is

furnished more than 2 years after the date the loss was incurred.”

(Id.)     Finally, the policy indicated that no legal action could be

brought “after 3 years from the date written proof of loss was

required to be furnished.”        (Id. at 19.)

       On September 18, 2012, Mrs. Woods was admitted to the hospital

with difficulty breathing “felt secondary to [congestive heart

failure].”       (Doc. 2-11 at 4.)    On September 20, 2012, Mrs. Woods

underwent a cardiac catheterization procedure.              (Id.; Doc. 2 at

1.)    During that procedure, she was given an infusion of contrast

dye.     (Doc. 2 at 1.)      In the two days following that procedure,

Mrs.     Woods   began   demonstrating     symptoms   of    impaired   kidney

functioning.      (Id. at 3.)

                                       2



       Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 2 of 16
     On September 26, 2012, Mrs. Woods passed away.            (Id. at 1.)

Her certificate of death indicates that the immediate cause of

death     was   cardiopulmonary   collapse,      accompanied    with     the

underlying causes of metabolic acidosis and cardiogenic shock.

(Doc. 2-8.)     The certificate also identifies renal failure as a

significant condition contributing to death but not resulting in

the underlying causes of death.      (Id.)

     In August 2017, Woods’s son, Edward L. Woods Jr., learned

from Dr. Thomas J. O’Neill, a treating physician, that the cause

of Mrs. Woods’s death was an accidental excess infusion of contrast

dye during the cardiac catheterization procedure.         (Doc. 2 at 1.)

Based on this information, on August 27, 2017, Woods filed a claim

with Gerber under the family accidental death policy.           (Id.)    The

claim was submitted to Defendant Conrad, a claims associate with

A.C. Newman.    (Id.)

     On December 13, 2017, Gerber denied benefits on the grounds

that Mrs. Woods’s death was not covered under the policy.              (Doc.

2-5 at 1.) Following this determination, Woods pursued a voluntary

internal appeal of the decision.        (Id.)   On April 20, 2018, Gerber

denied the voluntary appeal on the same grounds as its initial

denial.    (Id. at 2.)   On June 12, 2018, Woods requested that Gerber

reconsider its denial, which Gerber treated as a second voluntary

appeal.    (Id. at 1.)     For the same reasons stated in its prior

denials, the second voluntary appeal was denied on January 10,

                                    3



    Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 3 of 16
2019.      (Id.)    At that time, Gerber indicated that it would “not

accept any further requests for appeal.”          (Id.)

      On January 6, 2021, Woods filed suit against Defendants in

Durham County Superior Court. (Doc. 2.) Defendants timely removed

this action to this court (Doc. 1) and subsequently filed a motion

to dismiss for failure to state a claim, alleging that Woods’s

claim is both time-barred and not covered under the policy (Doc.

6).     The motion is now fully briefed and ready for resolution.

(See Docs. 7, 10, 11.)

II.   ANALYSIS

      A.     Standard of Review

      Federal Rule of Civil Procedure 8(a)(2) provides that a

complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”           Fed. R. Civ. P.

(8)(a)(2).         Under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state

a claim to relief that is plausible on its face.’”             Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).          A claim is plausible “when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”       Id.   In considering a Rule 12(b)(6) motion,

a court “must accept as true all of the factual allegations

contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94

                                      4



      Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 4 of 16
(2007) (per curiam), and all reasonable inferences must be drawn

in the plaintiff’s favor.         Ibarra v. United States, 120 F.3d 472,

474 (4th Cir. 1997).          “Rule 12(b)(6) protects against meritless

litigation by requiring sufficient factual allegation ‘to raise a

right to relief above the speculative level’ so as to ‘nudge[]

the[] claims across the line from conceivable to plausible.’”

Sauers v. Winston-Salem/Forsyth Cnty. Bd. Of Educ., 179 F. Supp.

3d 544, 550 (M.D.N.C. 2016) (alteration in original) (quoting

Twombly, 550 U.S. at 555).               “[T]he complaint must ‘state[] a

plausible claim for relief’ that permit[s] the court to infer more

than the mere possibility of misconduct based upon ‘its judicial

experience and common sense.’”           Coleman v. Md. Ct. App., 626 F.3d

187, 190 (4th Cir. 2010) (alterations in original) (quoting Iqbal,

556 U.S. at 679).         Thus, mere legal conclusions are not accepted

as true, and “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.

     As    noted,    Woods    proceeds    pro   se.      Although   courts   must

construe    pro     se    complaints    liberally,      “generosity   is   not   a

fantasy.”     Bender v. Suburban Hosp., Inc., 159 F.3d 186, 192 (4th

Cir. 1998).    The court is not expected to plead a plaintiff's claim

for him, id.,        or    “construct    full   blown    claims   from   sentence

fragments,” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th

Cir. 1985).       Likewise, a court should not “conjure up questions

                                         5



    Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 5 of 16
never squarely presented.”           Id.

       In     ruling    on   a   motion   to    dismiss,    courts    may   consider

documents attached to either the complaint or the motion to dismiss

without converting the motion into one for summary judgment so

long     as    the     documents   are     “integral   to    the     complaint   and

authentic.”          Philips v. Pitt Cnty. Mem. Hosp., 572 F.3d 176, 180

(4th Cir. 2009).

       B.      Timeliness of Woods’s Claim

       Defendants first argue that Woods’s claim is time-barred

under the three-year statute of limitations applicable to breach

of contract actions in North Carolina.              Defendants allege that the

statute of limitations began to run on December 13, 2017, when

Gerber first denied Woods’s accidental death benefits claim. (Doc.

7 at 15.)      Under Defendants’ reasoning, Woods’s claim was required

to be filed by December 13, 2020, and, as Woods did not file suit

until January 8, 2021, his claim is untimely.                (Id.)     In response,

Woods argues that his claim is timely because the statute of

limitations did not begin to run until January 10, 2019, when

Gerber issued its final denial of Woods’s claim and indicated that

it would not accept any further appeals.               (Doc. 10 at 2.)

       A motion to dismiss under Rule 12(b)(6) “generally cannot

reach the merits of an affirmative defense, such as the defense

that the plaintiff's claim is time-barred.”                  Goodman v. Praxair,

Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc).                   Nevertheless,

                                            6



       Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 6 of 16
a district court may reach the merits of an affirmative defense

“if all facts necessary to the affirmative defense clearly appear

on   the   face   of   the   complaint,”    id.   (emphasis   and   alteration

omitted), including where “a complaint show[s] that the statute of

limitations has run on the claim,” see Brooks v. City of Winston-

Salem, N.C., 85 F.3d 178, 181 (4th Cir. 1996) (quotation omitted).

      A    three-year    statute   of   limitations     governs     breach   of

contract claims under North Carolina law.             N.C. Gen. Stat. § 1–

52(1); Penley v. Penley, 332 S.E.2d 51, 62 (N.C. 1985).                      The

limitations period for civil actions starts running when the

plaintiff's cause of action accrues.              N.C. Gen. Stat. § 1–15;

McCutchen v. McCutchen, 624 S.E.2d 620, 623 (N.C. 2006).               Accrual

is measured “from the time when the first injury was sustained

. . . . When the right of the party is once violated, even in ever

so small a degree, . . . the cause of action is complete.”              Pearce

v. N.C. State Highway Patrol Voluntary Pledge Comm., 312 S.E.2d

421, 424 (N.C. 1984); see also Christenbury Eye Ctr., P.A. v.

Medflow, Inc., 802 S.E.2d 888, 892 (N.C. 2017) (“It is well settled

that where the right of a party is once violated the injury

immediately ensues and the cause of action arises.” (internal

quotation marks omitted)).          Although “a statute of limitations

should not begin running . . . until [the] plaintiff has knowledge

that a wrong has been inflicted upon him . . . as soon as the

injury becomes apparent to the claimant or should reasonably become

                                        7



     Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 7 of 16
apparent, the cause of action is complete and the limitation period

begins to run.”       Chisum v. Campagna, 885 S.E.2d 173, 188 (N.C.

2021); see also Thurston Motor Lines, Inc. v. Gen. Motors Corp.,

128 S.E.2d 413, 415 (N.C. 1962) (explaining that a cause of action

accrues “as soon as the right to institute and maintain suit

arises”).

      The parties disagree as to whether Woods’s claim accrued, or

the   statute   of   limitations    was   otherwise   tolled,   during     the

pendency of his voluntary internal appeals of Gerber’s denial.             As

a federal court sitting in diversity and applying North Carolina

law, this court is obliged to apply the jurisprudence of North

Carolina's highest court, the Supreme Court of North Carolina.

See Priv. Mortg. Inv. Servs., Inc. v. Hotel & Club Assocs., Inc.,

296 F.3d 308, 312 (4th Cir. 2002).        When that court has not spoken

directly on an issue, this court must “predict how that court would

rule if presented with the issue.”         Id.

      Here, neither the parties nor the court have identified any

case from the Supreme Court of North Carolina — or any case arising

under North Carolina law whatsoever — that speaks directly to this

issue.    However, the most analogous case before the court, Pearce

v. N.C. State Highway Patrol Voluntary Pledge Comm., suggests that

North Carolina courts would find that a voluntary internal appeals

process does not delay the accrual of a breach of contract action

or otherwise toll the statute of limitations.          See 312 S.E.2d 421.

                                      8



      Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 8 of 16
In Pearce, a retired patrolman brought an action for breach of

contract    against    the   highway        patrol    voluntary     pledge   fund

committee, claiming that the committee wrongfully refused to pay

him benefits when he retired due to disability.               Id.     Before the

Supreme Court of North Carolina, the parties disagreed as to when

the patrolman’s claim accrued.          Id. at 424.      The committee argued

that the claim accrued in July 1975, when the committee failed to

make the first payment due to the patrolman under the contract,

while the patrolman argued that his claim did not accrue until

December 1978, when he received the committee’s final denial of

benefits. Id. Noting that “statutes of limitations are inflexible

and unyielding,” the court agreed with the committee and found

that the claim accrued when the committee first failed to make

payment on the policy.          Id. at 425.          As the contract did not

require the patrolman to seek internal review of the denial prior

to initiating suit, he “was at liberty,” at that time, “to sue the

[committee]    to     enforce     his   rights       under   the     contractual

agreement.”    Id.    The court further explained that the “plaintiff

cannot obtain solace from the fact that he was gratuitously granted

a hearing.”    Id.    On that basis, the court found his claim to be

time-barred.    Id.

     The court further denied the patrolman’s equitable tolling

argument.     Id. at 426.       Specifically, the patrolman argued that

equitable tolling was appropriate because he did not know whether

                                        9



    Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 9 of 16
suit would be necessary until after the committee issued its final

denial.       Id. at 426-27.      In rejecting this argument, the court

explained, “a plaintiff's lack of knowledge concerning his claim

does    not    postpone    or   suspend   the   running   of   the   statute   of

limitations . . . .         Additionally, equity will not afford relief

to those who sleep upon their rights.”              Id. (internal quotation

marks omitted).

       This analysis is persuasive and applicable in the present

case.     Similar to the patrolman in Pearce, Woods received notice

of Gerber’s alleged breach when the insurer first refused to pay

under the policy.         The contract imposed no requirement that Woods

seek internal review of this decision.             As such, at the time of

the initial denial, Woods both had notice of the breach and was

legally able to enforce his rights under the contract through

litigation.      However, rather than initiating suit, Woods pursued

multiple voluntary internal appeals of the decision, a process

which extended over two years, until Gerber finally indicated it

would not accept any additional appeal requests.               Woods was under

no obligation to pursue internal review, and the court declines to

extend the statute of limitations because he elected to do so.

       This conclusion is reinforced by the decisions of other

courts.       The Fourth Circuit, facing similar circumstances in the

context of disability benefits, held that a plaintiff’s breach of

contract claim accrued when his disability benefits were first

                                          10



   Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 10 of 16
terminated, rather than when the insurance provider officially

closed his case.        Curry v. Trustmark Ins. Co., 600 F. App'x 877,

883    (4th   Cir.    2015)    (applying     Maryland   law,   but    finding   no

precedent directly on point). 1            In that case, the court reasoned

that “[t]o hold that an insured cannot bring an action until an

insurer formally denies the claim for benefits would . . . allow

insurers to prevent policy holders from suing by continuing in

perpetuity to consider the claims open and the denial of benefits

preliminary.       This cannot be so.”        Id. (internal quotation marks

and citation omitted).          The Ninth Circuit has similarly adopted

the reasoning that “[i]f insurance companies were saddled with the

situation that whenever [they] reconsidered an earlier decision it

would inaugurate a new limitations period, companies would be

reluctant     to     offer    policy   holders    the   luxury   of    a   second

evaluation.”       See Wagner v. Dir., Fed. Emergency Mgmt. Agency, 847

F.2d 515, 521 (9th Cir. 1988).

       In this case, Woods’s breach of contract claim accrued when

Woods was first able to initiate suit on the claim, specifically

when Gerber initially denied his claim on December 13, 2017.                    As

such, Woods was required to bring suit on the claim by December

13, 2020, at the latest.           His present suit, filed on January 6,



1
  Unpublished opinions of the Fourth Circuit are not precedential but
are cited for their persuasive, but not controlling, authority. See
Collins v. Pond Creek Mining Co., 468 F.3d 213, 219 (4th Cir. 2006).


                                        11



      Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 11 of 16
2021, is therefore untimely and his claim is time-barred.             Woods’s

claim will accordingly be dismissed. 2

     C.     Coverage Under the Policy

     Defendants argue that, even if Woods’s claim was not time-

barred, his claim would be excluded under the terms of the policy

because the alleged accident occurred during a medical procedure.

(Doc. 7 at 19.)    In response, Woods argues that Mrs. Woods did not

have medical or surgical treatment that contributed directly to

her death.    (Doc. 10 at 5.)     As Woods proceeds pro se, the court

briefly addresses these arguments for his benefit.

     Under North Carolina law, where the language in an insurance

policy provision is clear and unambiguous, it will be accorded its

plain meaning.    Walsh v. Ins. Co., 144 S.E.2d 817, 820 (N.C. 1965).

However, when language is subject to more than one interpretation,

courts    liberally   construe   policy   provisions   so   as   to    afford



2
  Defendants also argue that Woods’s claim is time-barred under the
policy’s proof of loss provision. (Doc. 7 at 18.) The court declines
to decide the motion on this basis because the facts to support this
claim do not “clearly appear on the face of the complaint.” See Goodman,
494 F.3d at 464. Under North Carolina law, an insurer may waive defenses
based upon a proof of loss provision “when the insurer denies liability,
on grounds not relating to the proofs, during the period prescribed by
the policy for the presentation of proofs of loss.”          Brandon v.
Nationwide Mut. Fire Ins. Co., 271 S.E.2d 380, 383–84 (N.C. 1980). In
this case, it is unclear from the complaint whether the initial denial
was based, in part, upon the proof of loss provision. (See Doc. 2.) At
the very least, however, Gerber’s final denial did not rely on the proof
of loss provision, nor did it suggest that any of the prior denials were
based upon the proof of loss provision. (See Doc. 2-1.) It is therefore
not clear whether Gerber may have waived its defenses based upon the
proof of loss provision.


                                    12



    Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 12 of 16
coverage “whenever possible by reasonable construction.”                         State

Cap. Ins. Co. v. Nationwide Mut. Ins. Co., 350 S.E.2d 66, 68 (N.C.

1986).     Generally, exclusionary clauses are not favored and, if

ambiguous, will be construed against the insurer.                 Id.

       The relevant exclusionary clause provides that “[b]enefits

are not paid for any loss caused by or resulting from[] . . .

medical or surgical treatment (except surgical treatment required

by the accident).”          (Doc. 2-1 at 18.)      North Carolina courts have

not had occasion to interpret this language.                  However, the Fourth

Circuit, applying similar tenants of construction under South

Carolina     law,    found    a   similar      exclusionary     provision     to    be

unambiguous.       See Whetsell v. Mut. Life Ins. Co. of N.Y., 669 F.2d

955, 956 (4th Cir. 1982). In that case, plaintiff’s life insurance

policy contained an accidental death provision which provided,

among its exclusions, that “the Company does not assume the risk

of death caused or contributed to, directly or indirectly, . . .

by    treatment     or     operation    for    disease   or    bodily   or    mental

infirmity.”      Id.     After determining that South Carolina courts had

not    construed     any    similar    exclusionary      provisions,    the      court

interpreted the policy based on its plain language and found the

provision to unambiguously exclude medical accidents.                      Id.     The

court    noted      that    “every     court   that   has     considered     similar

exclusionary clauses has held such provisions to exclude from

coverage death caused by various mishaps occurring during the

                                          13



      Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 13 of 16
course of medical treatment.”               Id.; see also Senkier v. Hartford

Life   &   Accident    Ins.       Co.,    948    F.2d   1050,   1052–54     (7th       Cir.

1991)(death caused by a catheter that had become detached and

punctured the heart was not covered under a policy that provided

benefits for fatal accidental injuries, but excluded “medical or

surgical     treatment       of    a     sickness    or   disease”);       Pickard       v.

Transamerica Occidental Life Ins. Co., 663 F. Supp. 126, 127 (E.D.

Mich. 1987) (death due to drinking of wrong solution was the type

of medically-related mishap that medical treatment exclusion in

accidental death benefit policy was intended to cover); O'Daniel

v. Hartford Life Ins. Co., No. CIV. 11-5088-JLV, 2014 WL 3970081,

at   *3    (D.S.D.    Aug.     13,       2014)   (death    caused     by    use     of    a

malfunctioning fentanyl patch excluded as a “[l]oss resulting from

. . . medical or surgical treatment”).

       Here, the policy exclusion closely resembles those discussed

above and unambiguously excludes coverage for accidental deaths

resulting from medical treatment.                  Woods argues that “Mrs. Woods

did not have any medical or surgical treatment that contributed

directly to her immediate death.”                  (Doc. 10 at 5.)      In so doing,

Woods reads into the insurance policy requirements that are not

present – namely, that the medical procedure “directly” cause

“immediate     death.”            (See    id.)      However,    the    text    of      the

exclusionary     provision          is    clear:     “[L]oss[es]      caused      by     or

resulting from[] . . . medical or surgical treatment” are excluded

                                            14



     Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 14 of 16
from the policy.      Woods claims that “the cause of [Mrs. Woods’s]

death was an accidental excessive infusion of contrast dye during

the cardiac catheterization procedure” which resulted in renal

failure. 3    (Doc. 2 at 1-3; see also id. at 1 (indicating Mrs. Woods

suffered a “medical accidental death”).)           Woods plainly argues

that Mrs. Woods’s death resulted from an accident occurring during

the course of medical treatment.       This claim falls squarely within

the terms of the exclusion and therefore is not covered by the

policy.      As such, even if Woods’s claim were not time-barred, the

complaint would be dismissed for failure to state a claim upon

which relief may be granted. 4

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that Defendants’ motion to dismiss

(Doc.   6)    is   GRANTED   and   Plaintiff’s   complaint   (Doc.   2)   is

DISMISSED.




3
  While the court accepts the allegations of the complaint as true at
the present stage, Woods’s allegations are in tension with the official
certificate of death, which indicates that Mrs. Woods’s immediate cause
of death was cardiopulmonary collapse, accompanied with the underlying
causes of metabolic acidosis and cardiogenic shock. (Doc. 2-8.) The
certificate of death indicates that renal failure was a significant
condition “contributing to death but not resulting in the underlying
cause.” (Id.)
4
  Defendants also argue that Mrs. Woods’s death would be excluded under
a separate exclusion within the policy as the death was not accidental,
but the result of illness. (Doc. 7 at 21.) Because Mrs. Woods’s death
would be excluded under the medical treatment provision, this argument
need not be reached.

                                      15



    Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 15 of 16
                                           /s/   Thomas D. Schroeder
                                        United States District Judge

May 3, 2021




                                   16



   Case 1:21-cv-00116-TDS-LPA Document 12 Filed 05/03/21 Page 16 of 16
